4DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 2-3, 8, 11-14, and 20 are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 1, 4, 7, 9, 10, 15, 16, 19, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0036997 A1 [Lai] in view of US 6,762,425 [Strait] and further in view of US 2010/0293805 A1 [Chang].

Regarding Claim 1:
Lai teaches a UV LED curing apparatus (abstract), comprising: 
an inner casing (Fig. 9 (511) having an inner surface defining an inner chamber (as shown in Fig. 9 (511)), wherein the inner casing includes a plurality of planes (as shown in Fig. 9); 
an outer casing detachably attached to the an outer surface of the inner casing; the outer casing (Fig. 9 (512), para 55) and 
the inner casing defining a space suitable for receiving an ultraviolet (UV) light emitting diode (LED) light source (Figs. 9-10 (52-53), para 55), the UV LED light source includes a plurality of LED modules  (Figs. 9-10 (52-53);
a switch controller electrically connected to the UV LED light source (Fig. 9 (5122, para 59), the switch controller controlling an on-off state of the UV LED light source (para 59); and 
a detachable bottom cover attached to the inner casing (Fig. 9 (50), para 58);
wherein each of the plurality of LED modules are arranged within the inner chamber (Fig. 10 (53) shows the LED modules within the inner chamber). 

Lai fails to teach that the inner surface of the inner surface is light reflective, or that the light reflective surface is formed of a plurality of planes. Strait teaches a UV nail curing device wherein an inner surface of the curing chamber is coated in a UV reflective material (6:22-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to add the interior reflective coating of Strait to the multi-planed inner chamber surfaces of Lai, i.e., the top, bottom, and sides. One would have been motivated to do so since this could enhance and concentrate the UV radiation of the curing device (Strait 6:24-25, 6:35-37).
Lai further fails to teach that at least one LED module of the plurality of LED modules is arranged on two planes of the plurality of planes of the inner casing, wherein each of the plurality of LED modules are oriented towards the bottom cover when the bottom cover is attached to the inner casing. Chang teaches a UV nail curing device wherein UV irradiation sources are placed in different planes in order to cure nails from different angles (Fig. 2 (40)), wherein each of the plurality of LED modules are oriented downwards towards a nail position (Figs. 2, 3 –wherein the LEDs are angled toward the bottom). Being so oriented is the equivalent to the claimed function of being oriented towards the bottom cover when said cover is attached, since said bottom cover occupies the same nail position as is irradiated by Chang.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the irradiation source geometry of Chang in the inner chamber surfaces of Lai. One would have been motivated to do so since this would allow simultaneous irradiation from multiple angles, thereby mitigating the shadowing effects.

Regarding Claim 4:
 teaches the UV LED curing apparatus of claim 1, wherein the inner chamber includes at least one front opening (Lai para 57, (5111)). 

Regarding Claim 7:
The modified invention of claim 1 teaches the UV LED curing apparatus of claim 1, wherein the switch controller further includes at least one button (Lai – buttons are visible on Fig. 9 (5122)). 

Regarding Claim 9:
The modified invention of claim 1 teaches the UV LED curing apparatus of claim 1, wherein the UV LED light source is of a short wavelength between 360 nanometers (nm) and 460 nm (Lai para 63, 315-400 nm substantially overlaps with the claimed range). 

Regarding Claim 10:
Lai teaches a UV LED curing apparatus (abstract), comprising: 
a housing (Fig. 9 (51)) comprising an inner casing defining an inner chamber (Fig. 9 (511)), and an outer casing detachably attached to the inner casing (Fig. 9 (512), para 55); 
wherein the outer casing and the inner casing collectively define a space suitable for receiving an ultraviolet (UV) light emitting diode (LED) light source (Figs. 9-10 (52, 53), para 55), the UV LED light source includes a plurality of LED modules ((52)); 
a switch controller electrically connected to the UV LED light source (Fig. 9 (5122), para 59), the switch controller controlling an on-off state of the UV LED light source (para 59); 

a detachable bottom cover attached to the inner casing (Fig. 9 (50), para 58);
wherein each of the plurality of LED modules are arranged within the inner chamber (Fig. 10 (53) shows the LED modules within the inner chamber). 

Lai fails to teach that at least one LED module of the plurality of LED modules is arranged on two planes of the plurality of planes of the inner casing, wherein each of the plurality of LED modules are oriented towards the bottom cover when the bottom cover is attached to the inner casing. Chang teaches a UV nail curing device wherein UV irradiation sources are placed in different planes in order to cure nails from different angles (Fig. 2 (40)), wherein each of the plurality of LED modules are oriented downwards towards a nail position (Figs. 2, 3 –wherein the LEDs are angled toward the bottom). Being so oriented is the equivalent to the claimed function of being oriented towards the bottom cover when said cover is attached, since said bottom cover occupies the same nail position as is irradiated by Chang.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the irradiation source geometry of Chang in the inner chamber surfaces of Lai. One would have been motivated to do so since this would allow simultaneous irradiation from multiple angles, thereby mitigating the shadowing effects.
Lai also fails to teach a reflector comprising a plurality of planes angled from one another, the reflector coupled with the inner casing. Strait teaches a UV nail curing device wherein the inner surfaces of the curing chamber are coated in a UV reflective material (6:22-25). By applying such reflective coating to the interior surfaces, i.e. walls and base, of Lai one Lai are angled from one another. It would have been obvious to one of ordinary skill in the art at the time of the invention to add the interior reflective coating of Strait to the inner chamber surfaces of Lai. One would have been motivated to do so since this could enhance and concentrate the UV radiation of the curing device (Strait 6:24-25, 6:35-37).

Regarding Claim 15:
The modified invention of claim 10 teaches the UV LED curing apparatus of claim 10, wherein the power supply is one of alternating current (AC), direct current (DC), or battery power (Lai para 59). 

Regarding Claim 16:
The modified invention of claim 10 teaches the UV LED curing apparatus of claim 10, wherein the power supply includes AC or battery power, but does not specify that it includes both. Regardless, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lai’s power supply to include both AC and battery power. One would have been motivated to do so since this would provide a battery backup in case of AC power interruptions.

Regarding Claim 19:
The modified invention of claim 10 teaches the UV LED curing apparatus of claim 10, wherein the switch controller further includes at least one button (Lai – buttons are visible on Fig. 9 (5122)). 

Regarding Claim 21:
Lai teaches a UV LED curing apparatus (abstract), comprising: 
an inner casing defining an inner chamber (Fig. 9 (511)), the inner casing includes a plurality of planes (as shown in Fig. 9); 
an outer casing detachably attached to the an outer surface of the inner casing (Fig. 8 (512), para 55); 
the outer casing and the inner casing defining a space suitable for receiving an ultraviolet (UV) light emitting diode (LED) light source (Figs. 9-10 (52, 53), para 55), wherein the UV LED light source includes a plurality of LED modules ((52)), wherein each of the plurality of LED modules are arranged within the inner chamber (Fig. 10 (53) shows the LED modules within the inner chamber); 
a switch controller electrically connected to the UV LED light source (Fig. 9 (5122)), the switch controller including a timer controlling an on-off state of the UV LED light source (paras 33, 59, claim 10); and 
a detachable bottom cover attached to the inner casing (Fig. 9 (50), para 58). 
Lai fails to teach that at least one LED module of the plurality of LED modules is arranged on two planes of the plurality of planes of the inner casing, wherein each of the plurality of LED modules are oriented towards the bottom cover when the bottom cover is attached to the inner casing. Chang teaches a UV nail curing device wherein UV irradiation sources are placed in different planes in order to cure t nails from different angles (Fig. 2 (40)), wherein each of the plurality of LED modules are oriented downwards towards a nail position (Figs. 2, 3 –wherein the LEDs are angled toward the bottom). Being so Chang.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the irradiation source geometry of Chang in the inner chamber surfaces of Lai. One would have been motivated to do so since this would allow simultaneous irradiation from multiple angles, thereby mitigating the shadowing effects.
Lai also fails to teach that the inner surface has a light reflective inner surface. Strait teaches a UV nail curing device wherein an inner surface of the curing chamber is coated in a UV reflective material (6:22-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to add the interior reflective coating of Strait to the inner chamber surfaces of Lai. One would have been motivated to do so since this could enhance and concentrate the UV radiation of the curing device (Strait 6:24-25, 6:35-37).


Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai in view of Strait, and Chang, and further in view of US 2004/0250443 [Delaney].

Regarding Claim 26:
Lai teaches a UV LED curing apparatus (abstract), comprising: 
an inner casing defining an inner chamber (Fig. 9 (511)), the inner chamber having at least one front opening ((5111)), the inner casing includes a plurality of planes (as shown in Fig. 9); 

the outer casing and the inner casing defining a space suitable for receiving an ultraviolet (UV) light emitting diode (LED) light source (Figs. 9-10 (52, 53), para 55), wherein each of the plurality of LED modules are arranged within the inner chamber (Fig. 10 (53) shows the LED modules within the inner chamber); 
a switch controller electrically connected to the UV LED light source (Fig. 9 (5122), para 59); and 
a detachable bottom cover attached to the inner casing (Fig. 9 (50), para 58). 
Lai fails to teach that the inner surface of the inner surface is light reflective, or that the light reflective surface is formed of a plurality of planes. Strait teaches a UV nail curing device wherein an inner surface of the curing chamber is coated in a UV reflective material (6:22-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to add the interior reflective coating of Strait to the multi-planed inner chamber surfaces of Lai, i.e., the top, bottom, and sides. One would have been motivated to do so since this could enhance and concentrate the UV radiation of the curing device (Strait 6:24-25, 6:35-37).
Lai further fails to teach that at least one LED module of the plurality of LED modules is arranged on two planes of the plurality of planes of the inner casing, wherein each of the plurality of LED modules are oriented towards the bottom cover when the bottom cover is attached to the inner casing. Chang teaches a UV nail curing device wherein UV irradiation sources are placed in different planes in order to cure nails from different angles (Fig. 2 (40)), and wherein each of the plurality of LED modules are oriented downwards Chang.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the irradiation source geometry of Chang in the inner chamber surfaces of Lai. One would have been motivated to do so since this would allow simultaneous irradiation from multiple angles, thereby mitigating the shadowing effects.
Lai also fails to teach that the switch controller includes a photo interrupt module controlling an on-off state of the UV LED light source. Delaney teaches a nail drying apparatus with a controller including a photo interrupt module and controlling the on-off state of the nail drying apparatus with reference to a signal received from the photo interrupt module (Figs. 3 and 4 (31), paras 36, 37, 39-41). It would have been obvious to one of ordinary skill in the art at the time of the invention to add the photo interrupt module of Delaney to the light controller of Lai. One would have been motivated to do so since this would allow the nail curing apparatus to save energy and extend the lifetime of the device by only producing curing radiation when the module's sensor confirms the placement of an object in the curing chamber (see Delaney paras 36, 41).

Regarding Claim 27:
The modified invention of claim 26 teaches the UV LED curing apparatus of claim 26, wherein the photo interrupt module transitions the UV LED light source to the on state upon receiving an object into the inner chamber through the front opening (Delaney para 39 notes activating the curing device upon receiving an object in its front opening). 

Regarding Claim 28:
The modified invention of claim 27 teaches the UV LED curing apparatus of claim 27, but fails to specify that the photo interrupt module transitions the UV LED light source to the off state upon removal of the object from the inner chamber. Delaney teaches a detection of the removal of the object from the inner chamber (para 40). Further, stopping the curing process when the object is removed is a logical extension of starting the process when the object is inserted. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the photo interrupt module to deactivate the curing lights when said module detects the removal of the object to be cured. One would have been motivated to do so since this would mitigate wasted curing time and allow for further automation of the apparatus.
Claims 5 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai in view of Strait, and Chang as applied above, and further in view of Delaney.

Regarding Claim 5:
The modified invention of claim 1 teaches the UV LED curing apparatus of claim 1, but fails to teach that the switch controller includes a photo interrupt module, the photo interrupt module operable to transmit a signal to transition the UV LED light source to the on state. 
Delaney teaches a nail drying apparatus with a controller including a photo interrupt module and controlling the on-off state of the nail drying apparatus with reference to a signal received from the photo interrupt module (Figs. 3 and 4 (31), paras 36, 37, 39-41). It Delaney to the light controller of Lai. One would have been motivated to do so since this would allow the nail curing apparatus to save energy and extend the lifetime of the device by only producing curing radiation when the module's sensor confirms the placement of an object in the curing chamber (see Delaney paras 36, 41).

Regarding Claim 17:
The modified invention of claim 10 teaches the UV LED curing apparatus of claim 10, but fails to teach that the switch controller includes a photo interrupt module, the photo interrupt module operable to transmit a signal to transition the UV LED light source to the on state. 
Delaney teaches a nail drying apparatus with a controller including a photo interrupt module and controlling the on-off state of the nail drying apparatus with reference to a signal received from the photo interrupt module (Figs. 3 and 4 (31), paras 36, 37, 39-41). It would have been obvious to one of ordinary skill in the art at the time of the invention to add the photo interrupt module of Delaney to the light controller of Lai. One would have been motivated to do so since this would allow the nail curing apparatus to save energy and extend the lifetime of the device by only producing curing radiation when the module's sensor confirms the placement of an object in the curing chamber (see Delaney paras 36, 41).

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai in view of Strait, and Chang as applied above, and further in view of “Current Limiting Power Resistors for High-Power LED Module Lighting Applications”, retrieved from Bourns].

Regarding Claim 22:
The modified invention of claim 21 teaches the UV LED curing apparatus of claim 21, wherein the switch controller includes a substrate (Lai (5122) is a substrate) and the substrate includes the timer (Lai paras 33, 59, claim 10), the timer transmits a signal to the switch controller to transition the UV LED light source between the on-off state (Lai paras 33, 59, claim 10). 
However, the above modified invention fails to teach that the switch controller substrate includes a current regulator or that said current regulator transmits a signal to turn the UV LED on or off. Nonetheless, current regulators are ubiquitous in LED lighting applications. Bourns teaches using a current regulators with LEDs to maintain proper operational and temperature conditions for the LEDs. Page 3. It would have been obvious to one of ordinary skill in the art at the time of the invention to add the current regulators of Bourns to the substrate of the above modified invention. One would have been motivated to do so since this would allow the LEDs to work properly and avoid damage due to overheating (Bourns pages 2-4).

Regarding Claim 23:
The modified invention of claim 21 teaches the UV LED curing apparatus of claim 21, wherein the switch controller includes a substrate (Lai (5122) is a substrate) and a substrate having a timer, the timer transmits a signal to the switch controller to transition the UV LED light source to the off state (Lai paras 33, 59, claim 10). 
Bourns teaches using a current regulators with LEDs to maintain proper operational and temperature conditions for the LEDs. Page 3. It would have been obvious to one of ordinary skill in the art at the time of the invention to add the current regulators of Bourns to the substrate of the above modified invention. One would have been motivated to do so since this would allow the LEDs to work properly and avoid damage due to overheating (Bourns pages 2-4).

Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai in view of Strait, Chang, and Delaney as applied above, and further in view of Bourns.

Regarding Claim 29:
The modified invention of claim 26 teaches the UV LED curing apparatus of claim 26, wherein the switch controller includes a substrate (Lai (5122) is a substrate) and the substrate includes a timer, the timer is operable to transmit a signal to transition the UV LED light source between the off state (Lai paras 33, 59, claim 10). 
However, the above modified invention fails to teach that the switch controller substrate includes a current regulator or that said current regulator transmits a signal to turn the UV LED on or off. Nonetheless, current regulators are ubiquitous in LED lighting applications. Bourns teaches using a current regulators with LEDs to maintain proper operational and temperature conditions for the LEDs. Page 3. It would have been obvious to one of ordinary skill in the art at the time of the invention to add the current regulators of Bourns to the substrate of the above Bourns pages 2-4).

Regarding Claim 30:
The modified invention of claim 26 teaches the UV LED curing apparatus of claim 29, wherein the photo interrupt module transitions the UV LED light source to the on state upon receiving an object into the inner chamber through the front opening (Delaney para 39 notes activating the curing device upon receiving an object in its front opening) and switch controller sets the timer for a predetermined length of time (Lai paras 33, 59, claim 10 -“the radiation time interval”).

Claims 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai in view of Strait, and Chang as applied above, and further in view of Forum, retrieved from https://www.salongeek.com/threads/buying-new-uv-lamp-ebay.29048/, March 2006 [hereinafter Forum].

Regarding Claim 24:
The modified invention of claim 21 teaches the UV LED curing apparatus of claim 21, wherein the switch controller includes at least one button (note button in Fig. 9 (5122)).
However, the modified invention fails to teach that the at least one button corresponds to a predetermined length of time and actuation of the button setting the time to the predetermined length of time. Forum, post #14, describes a UV nail curing device with a 90 second and 120 second timers. It would have been obvious to one of ordinary skill in the art at the time of the 

Regarding Claim 25:
The modified invention of claim 24 teaches the UV LED curing apparatus of claim 24, wherein the predetermined length of time is at least 30 seconds. Forum, post #14, describes a UV nail curing device with a 90 second and 120 second timers. 


Claims 6 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai in view of Strait, Chang, and Delaney as applied above, and further in view of Bourns.

Regarding Claim 6:
The modified invention of claim 5 teaches the UV LED curing apparatus of claim 5, wherein the switch controller includes a substrate (Lai (5122) is a substrate) and a substrate having a timer, the timer is operable to transmit a signal to transition the UV LED light source to the off state (Lai paras 33, 59, claim 10). 
However, the above modified invention fails to teach that the switch controller substrate includes a current regulator or that said current regulator transmits a signal to turn the UV LED on or off. Nonetheless, current regulators are ubiquitous in LED lighting applications. Bourns teaches using a current regulators with LEDs to maintain proper operational and temperature conditions for the LEDs. Page 3. It would have been obvious to one of ordinary skill in the art at Bourns to the substrate of the above modified invention. One would have been motivated to do so since this would allow the LEDs to work properly and avoid damage due to overheating (Bourns pages 2-4).

Regarding Claim 18:
The modified invention of claim 17 teaches the UV LED curing apparatus of claim 17, wherein the switch controller includes a substrate (Lai (5122) is a substrate) and the substrate having a timer, the timer is operable to transmit a signal to transition the UV LED light source to the off state (Lai paras 33, 59, claim 10). 
However, the above modified invention fails to teach that the switch controller substrate includes a current regulator or that said current regulator transmits a signal to turn the UV LED on or off. Nonetheless, current regulators are ubiquitous in LED lighting applications. Bourns teaches using a current regulators with LEDs to maintain proper operational and temperature conditions for the LEDs. Page 3. It would have been obvious to one of ordinary skill in the art at the time of the invention to add the current regulators of Bourns to the substrate of the above modified invention. One would have been motivated to do so since this would allow the LEDs to work properly and avoid damage due to overheating (Bourns pages 2-4).

Double Patenting
The nonstatutory double patenting rejection of record are maintained.

Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not fully persuasive. 
Applicant’s arguments with respect to the orientation of the LED sources have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881